On Appellee's Second Motion for Rehearing.
Appellee has filed his motion asking leave to file his second motion for rehearing, and upon consideration we have concluded that such leave should be granted, and it is so ordered.
A careful re-examination of this case in the light of the authorities cited in appellee's second motion for rehearing has convinced us that we erred in our written conclusions heretofore filed, in so far as we held that appellant, as assignee, was not bound on the covenants in the lease involved in this suit. Originally we proceeded upon the theory that inasmuch as our Supreme Court had held, in Texas Co. v. Daugherty,176 S.W. 717, that instruments of the character here under consideration must be construed as present grants of the title in fee to an interest in land, the rules applicable to a subvendee claiming title to land under an absolute conveyance should be applied. Proceeding upon this theory, we held that the assignee in the present case, not having assumed the covenants contained in the contract, would not be bound thereby. As illustration: In the case of Eddy v. Hinnant, 82 Tex. 354, 18 S.W. 562, it was held that a subsequent vendee, who had taken conveyance of land without assuming to pay part of the purchase price due the original vendor, would not be liable personally therefor, though the land would be subject to the debt secured by the vendor's lien. But on reconsideration, and a re-reading of all of the authorities cited by appellee in his motions, as well as many others, we have concluded that our deductions were not required by the Daugherty Case, for while, under that decision, the instrument under consideration partakes of the nature of the ordinary deed to land, in that an interest in land is thereby conveyed, yet, considered in its entirety, it more nearly and largely bears the characteristics of a lease, and, as such, perhaps should be properly subject to the construction given in the authorities to lease contracts. This being true, as we now think, there can be no doubt, under the decisions cited in appellee's motions for rehearing, that appellant, as assignee of the lease in question, before breach of its covenants, is liable upon the covenant to pay rent. This conclusion is strengthened by the fact that in the Daugherty Case the decisions of the appellate courts of Pennsylvania, Ohio, Illinois, etc., are cited to support the conclusion of our Supreme Court that the instrument therein discussed did convey in part a title in fee, and yet the courts of last resort *Page 252 
in the states mentioned hold that the covenants in lease contracts, such as this, for the payment of rent, run with the land and become binding upon an assignee, even without an express assumption of obligation, to the extent that such assignee is liable for rents accruing during the period in which he holds title. See Edmonds v. Mounsey, 15 Ind. App. 399,44 N.E. 196; Watson Coal Co. v. Casteel, 73 Ind. 296; McDowell v. Hendrix, 67 Ind. 513; Bonetti v. Treat, 91 Cal. 223, 27 P. 612,14 L.R.A. 151; Fennell v. Guffey, 139 Pa. 341, 20 A. 1048; Bradford Oil Co. v. Blair, 113 Pa. 83, 4 A. 218, 57 Am.Rep. 442; Washington Gas Co. v. Johnson, 123 Pa. 576, 16 A. 799, 10 Am. St. Rep. 553; Williams v. Short,155 Pa. 480, 26 A. 662; Comegys v. Russell, 175 Pa. 166, 34 A. 657; Aderhold v. Oil Well Supply Co., 158 Pa. 401, 28 A. 22; Woodland Oil Co. v. Crawford, 55 Ohio St. 161, 44 N.E. 1093, 34 L.R.A. 62; Consolidated Coal Co. v. Peers, 39 Ill. App. 453; Id., 150 Ill. 344, 37 N.E. 937.
It perhaps is not unworthy of note, as persuasive of the correctness of our present conclusion, that the lease in question in express terms makes its provisions applicable to an assignee such as appellant, though under the general trend of authorities such a provision would not be of any binding effect upon the assignee or grantee under a deed of conveyance. As said in 39 Cyc. 1671:
"It is well settled that the promise of a purchaser of land to take title or pay purchase money cannot be enforced against his assignee, either in an action for specific performance, or in an action for damages, unless there is an agreement to that effect on his part, even though the contract provides that the stipulations or covenants are to bind the heirs, personal representatives, and assigns of the parties; but the land remains liable for the purchase money and the vendor may call upon the assignee to pay the price or surrender the land, or have it sold to satisfy the debt."
But as we have finally concluded that the rules applicable to lease contracts, and not to conveyances of land, should apply here, the announcement contained in the above quotation does not affect or dispose of the questions raised in appellant's brief.
We still retain the view expressed in our original opinion on the question of whether the lease contract was unilateral, and, for the reason therein stated, we now hold that said contract is not unilateral.
These being the only two questions raised in appellant's brief, it follows that appellee's second motion for rehearing should be granted, and the former judgment herein rendered set aside, and all assignments of error presented in appellant's brief be overruled, and the judgment of the trial court be in all things affirmed.